Case 1:16-cr-20091-KMW Document 561 Entered on FLSD Docket 04/03/2020 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 16-20091-CR-WILLIAMS


  UNITED STATES OF AMERICA,

         Plaintiff,

  vs

  BARTOLO HERNANDEZ

         Defendant.
                                 /

                         ORDER ON MOTION FOR REDUCTION IN
                        SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A)

         THIS MATTER is before the Court on Defendant’s motion for a reduction in

  sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) (DE 553), the Government’s response

  in opposition (DE 555), Defendant’s reply (DE 556), and Defendant’s supplemental

  memorandum (DE 559).         After considering the Parties’ pleadings, the hearings

  conducted on March 27, 2020 and April 2, 2020, and the applicable factors set forth in

  18 U.S.C. § 3553(a) 1, it is ORDERED AND ADJDUGED that the motion is GRANTED.

         There are “extraordinary and compelling reasons” warranting a “compassionate

  release” reduction of Defendant’s sentence. Because of the coronavirus pandemic,

  Defendant is currently the only potential caregiver for his 84-year-old mother, Eloina

  Hernandez, who suffers from degenerative ocular disease and cancer that renders her

  functionally blind.   This condition requires frequent medical monitoring to prevent


  1 The Court has also considered Attorney General Barr’s March 27, 2020
  memorandum and directives for guidance in this matter.
                                           1
Case 1:16-cr-20091-KMW Document 561 Entered on FLSD Docket 04/03/2020 Page 2 of 3




  recurrence, including eye injections every six weeks. Moreover, Mrs. Hernandez is in

  remission from a recent bout of cancer.         Mrs. Hernandez also suffers from severe

  atherosclerosis and has mobility limitations.

         Consequently, upon consideration of the record, the discussions during the

  March 27, 2020 and April 2, 2020 hearings, and relevant authorities, Defendant’s

  previously imposed sentence of imprisonment of 46 months is reduced to time served

  upon Defendant’s completion of 14 days of self-quarantine to ensure no COVID-19

  infection. Upon release, Defendant shall comply with the terms of supervised release

  previously imposed, and the following special terms of release:

         1. Defendant shall remain in home confinement subject to voice monitoring until

            April 2021.

         2. Defendant shall immediately travel to the home of his mother, Eloina

            Hernandez, where he will be in home confinement subject to voice monitoring

            until at least January 2021. While under home confinement, Defendant is

            permitted to leave Eloina Hernandez’s home for grocery shopping, pharmacy

            pickups, attending medical appointments, and other essential caretaking

            tasks.

         3. Defendant shall immediately report to both the United States Probation Office

            for the Southern District of Florida and the United States Probation Office for

            the Eastern District of New York to commence phone monitoring.




                                              2
Case 1:16-cr-20091-KMW Document 561 Entered on FLSD Docket 04/03/2020 Page 3 of 3




          4. Should the Defendant’s caretaking responsibilities change, the Defendant

             shall be required to perform community service as directed by Probation in

             consultation with the Court.

          5. Defendant shall file periodic status reports with the Court. The first must be

             filed within 10 days of this Order and on a monthly basis thereafter, unless

             otherwise instructed by the Court.

          DONE AND ORDERED in chambers in Miami, Florida, this 3rd day of April,
  2020.




                                              3
